Title: From Thomas Jefferson to Theodore Hansford, 7 April 1822
From: Jefferson, Thomas
To: Hansford, Theodore


Sir
Monticello
Apr. 7. 22.
I recieved yesterday your favor of Mar. 15. with the books—stated in the catalogue it covered, and the natural substances accompanying them, and on behalf of the Visitors and of the University I return you thanks for this kind donation. they shall be carefully preserved, and faithfully delivered to that institution so soon as it opens. I hope it will become worthy of the favors of which you have set the example, and repay to the sons what their sires shall have liberally done to promote it. Accept the assurance of my great respect and consideration.Th: Jefferson